DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
By way of the amendment filed 8/30/2021: claims 1-8 are amended, claims 9-14 are withdrawn, and claim 15 is new.
Claim Objections
Claim 1 is objected to because of the following informalities:  Currently the amended preamble is: “hydrogel precursor”, there is no capital H or the word “A”.  It is suggested to say “A hydrogel precursor liquid comprising:” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr et al (U.S. PGPub 2005/0218549; herein Farr, already of record).  Regarding claim 1:
Farr teaches a composition comprising a basic component, an acidic component, at least one monoacrylate component, a light sensitive initiator, and a polar binder (throughout the disclosure, e.g. abstract and claim 1).  In one embodiment the acid base combination produces a hydrogel matrix, paragraphs 0046 and 0048.  The at least one monoacrylate can be methacrylic acid which is an unsaturated acid monomer (paragraph 0052) and metal salts (paragraph 0053).  Since Farr allows for the acid/base to create a hydrogel if those are used for the acid/base components then the composition of Farr is a hydrogel precursor.
Regarding claim 2:
Farr teaches polymerizable monomers (paragraph 0044)
Regarding claim 3:
Farr teaches a solvent (Abstract and paragraph 0058)
Regarding claim 4:
Farr teaches the solvent comprises at least one of water and an organic solvent (paragraph 0058, water, organic solvents, and combinations thereof)
Regarding claim 5:
Since Farr teaches the unsaturated acid monomer and metal salt then the end result would be the same, since the Applicant has not claimed any exact composition beyond the basic genus.
Regarding claim 6:
Farr teaches methacrylic acid in paragraph 0052.
Regarding claim 7:
The salts of Farr can be multivalent (Mg, Ca, Al, Zn, and Zr salts, paragraph 0053)
Regarding claim 8:
Farr uses the disclosed composition in 3D printing (Abstract)
Regarding claim 15:
Farr teaches a composition comprising a basic component, an acidic component, at least one monoacrylate component, a light sensitive initiator, and a polar binder (throughout the disclosure, e.g. abstract and claim 1).  The composition is active ray curable (abstract and paragraph 0016).  Farr teaches unsaturated acid monomers in paragraphs 0032 (for the acidic component) and 0052 (for the at least one monoacrylate).  Farr teaches metal salts in paragraph 0053 ((for the at least one monoacrylate).  The composition of Farr allows for more than one of the components .
Response to Arguments
Applicant's arguments filed 8/30/2021 have been fully considered but they are not persuasive.
The Applicant argues that Farr does not teach the hydrogel precursor of claim 1 and does not teach the active ray curable liquid of claim 15.
The Examiner disagrees.  As discussed above in the rejections of claim 1 and 15, Farr still teaches the claimed compositions.  The compositions of claims 1 and 15 are claimed so broadly that they still include the teachings of Farr.
The Applicant also argues that the Examiner is improperly combining embodiments to arrive at anticipatory conclusion.
The Examiner disagrees.  Claims 1 and 15 are claimed exclusively to the chemical genera used, there are no species or amounts claimed.  Farr teaches a composition comprising a basic component, an acidic component, at least one monoacrylate component, a light sensitive initiator, and a polar binder.  In paragraph 0048 there is an embodiment, based on the acid/base used, that will create a hydrogel.  For this embodiment to fall under the invention of Farr also requires at least one monoacrylate component, a light sensitive initiator, and a polar binder.  The at least one monoacrylate is where Farr still anticipates claim 1 and claim 15.  Additionally for claim 15 the unsaturated acid monomer can fall under the acid component and the at least one monoacrylate component of Farr.  Farr also explicitly requires a polar binder which can be water.
Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743